DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ”power transmission path” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The drawings are objected to because the claimed “inner and outer handle direct connection” does not appear to be possible. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 6 (and claim 7 by dependency) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 5 and 6 Recitation of “handle lever is directly connected to the inner handle so as to be interlocked” and “the inner relay lever that is directly connected to the handle lever” is not supported in the originally filed specification and is not supported in the figures so as to provide evidence of possession by the applicant.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5 and 6 (claim 4 and 7 by dependency) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, it is unclear how the open lever (located closed latch mechanism )and the fully opened releasing lever (located in relay control) interlocks when the two elements are not physically located within the same assembly as described in the specification and figures. Recitation relationship will be considered present in the overall door mechanism until otherwise clarified by the applicant. 
Regarding claims 5 and 6,  it is unclear what the applicant intends with the recitation “directly connected” because neither the specification nor the figures show a direct connection without intermediate elements as is understood to be required.

In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uehara et al. (US 9,163,434). 

Regarding claim 1, Uehara et al discloses  An opening and closing device of a vehicle sliding door, comprising: 
a first latch mechanism (99, 1; Uehara et al.) configured to maintain a sliding door in a closed state in cooperation with a first striker; 
a second latch mechanism (99A, 1A; Uehara et al.) configured to maintain the sliding door in an opened state in cooperation with a second striker, the second latch mechanism differing from the first latch mechanism; 
a power releaser (30 first direction; Uehara et al.)  configured to unlatch the first latch mechanism and the second latch mechanism by motor power (M1; Uehara et al.)  
a power closer (30 second direction; Uehara et al.) configured to move a first latch of the first latch mechanism from a half-latched position to a fully latched position via a power transmission path by motor power(M1; Uehara et al.), the power closer being a functionally different element from the power releaser configured to unlatch the first latch mechanism and the second latch mechanism by the motor power; 
a cancel lever (60; Uehara et al.) configured to cancel movement of the first latch toward the fully latched position by the motor power, by blocking the power transmission path; 
a lock mechanism (1A; Uehara et al.)configured to switch between an unlocked state and a locked state by motor power, the unlocked state being a state which allows unlatching of  the first latch mechanism by operating the power releaser, the locked state being a state which does not allow unlatching of the first latch mechanism by operating the power releaser; and 
a relay control mechanism (3; Uehara et al.) that includes an inner handle (82; Uehara et al.), wherein, 
the lock mechanism, the power releaser, and the cancel lever are disposed in the first latch mechanism,
 the relay control mechanism includes a handle lever (pivoting body 82; Uehara et al.) configured to be coupled to the inner handle and to 
when a door opening operation is performed on the inner handle, rotate in a first direction (Fig. 2 arrows above 82; Uehara et al.) to unlatch the first latch mechanism and activate the cancel lever, and 
when a door closing operation is performed on the inner handle, rotate in a second direction (Fig. 2,arrows above 82; Uehara et al.) to unlatch second latch mechanism, 
the inner handle is pivotally supported by a handle case of the relay control mechanism so as to be rotatable in two directions (Fig. 2; Uehara et al.), and 
the handle lever is pivotally supported by the handle case (Fig. 2 about pivot shown; Uehara et al.).  

Regarding claim 2, Uehara et al discloses The opening and closing device of the vehicle sliding door according to claim 1, wherein the relay control mechanism includes a base panel (case of 3; Uehara et al.)  that is fixed to an inner panel of the sliding door (Fig. 2; Uehara et al.), the handle case is fixed to the base panel, 
a fully opened releasing lever (50; Uehara et al.) and an inner relay lever (40 Uehara et al.) are pivotably supported by the base panel (case of 3; Uehara et al.),
are pivotally supported by the base panel, the fully opened releasing lever is configured to rotate to unlatch the  second latch mechanism when the handle lever is rotated in the second direction, and the inner relay lever is configured to rotate to unlatch the first latch mechanism when the handle lever is rotated in the first direction.  

Regarding claim 3, Uehara et al discloses The opening and closing device of the vehicle sliding door according to claim 2, wherein an open lever (20; Uehara et al.) that is connected to an outer handle (81; Uehara) and that is operated when the outer handle is operated is provided on the first latch mechanism, and the fully opened releasing lever is configured to interlock with an operation of the open lever.  

Regarding claim 5, Uehara et al discloses The opening and closing device of the vehicle sliding door according to claim 2, wherein the relay control mechanism includes: 
the handle case (3, Fig. 2; Uehara), 
the inner handle (82; Uehara) that is pivotally supported on the handle case so as to be rotatable in the two directions (Fig. 2, 82, arrows; Uehara), the two directions including a door opening operation direction and a door closing operation direction (Fig. 1 and 2; Uehara), the inner handle being configured to be operated from an inside of a vehicle, and 
the handle lever that is directly connected to the inner handle so as to be interlocked with operating the inner handle (in as much as the instant application shows direct inter connection Uehara et al also shows inner and outer handle “direct connection”).  

Regarding claim 6, Uehara et al discloses The opening and closing device of the vehicle sliding door according to claim 5, wherein the relay control mechanism further includes: 
a fully opened releasing lever (50; Uehara et al.)  that is directly connected (in as much as is shown by the instant application) to the handle lever, the fully opened releasing lever being configured to rotate to unlatch the second latch mechanism when the handle lever is rotated in the second direction, and 
the inner relay lever that is directly connected (in as much as is shown by the instant application) to the handle lever, the inner relay lever being configured to rotate to unlatch the first latch mechanism when the handle lever is rotated in the first direction.  

Regarding claim 7, Uehara et al discloses The opening and closing device of the vehicle sliding door according to claim 6, wherein: 
the handle lever is rotatable around a first pin (Fig. 2, Uehara et al.) 
the fully opened releasing lever and the inner relay lever are rotatable around a second pin (50A, Fig. 3; , Uehara et al.) having an axis that is in parallel with an axis of the first pin (Fig.2 and 3 common plane of sliding door perpendicular axis pins are parallel), 
the fully opened releasing lever (50; Uehara et al.) includes a first engagement piece (bent end of biasing element; Uehara et al.) that faces an end of the handle lever in an engageable manner, 
the inner relay lever (40 Uehara et al.) includes a second engagement piece (Fig.3, bent ends of biasing element wrapped around 40S and egaged 40 in an engagable manner; Uehara et al.) that faces the end of the handle lever in an engageable manner, and 
the first engagement piece and the second engagement piece are energized by a spring (Fig.3, biasing element coils; Uehara et al.) with the end of the handle lever interposed between the first engagement piece and the second engagement piece.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Uehara et al. (US 9,163,434) in view of Ilea et al. (US 2019/0284849).  

Regarding claim 4, Uehara et al. discloses the opening and closing device of the vehicle sliding door according to claim 3.  
Uehara et al. does not disclose: an auxiliary power supply configured to operate the power releaser provided inside the sliding door.
Ilea et al. teaches a back up energy source 68 in case of failure or interruption of the main power supply.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Uehara et al. with a back up energy source as taught by Ilea et al.  for the expected benefit of continues operation in the case of main power supply failure.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T. L. N./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675